Title: From John Adams to Louisa Catherine Johnson Adams, 11 November 1821
From: Adams, John
To: Adams, Louisa Catherine Johnson


				
					My dear daughter
					Montizillo 11 Nov 1821
				
				I have to thank you for two amiable letters—the last is of too great importance for me to answer to your satisfaction or my own. I am myself too much under the influence of prejudices to have ever reproached you seriously with yours. As long as association of ideas & feelings and the consequent power of habit shall be a constituent part of the constitution of human nature so long will all men labour more or less under the influence of prejudice. Esteem and affection for the faith that was taught us in our infancy and professed by our parents is rather an amiable quality than a culpable fault. It is our duty however to embrace the truth when we see evidence for it although it may counteract contradict our early opinionsI do  not however attach so much importance to creeds because I believe that his cannot be wrong whose life is in the right. I would not advice you to distress or perplex yourself with questions which have confounded the wise in all ages of the world. I believe that a hundred volumes would not inform you of all the arguments strong weak & indifferent which have been produced on the controversy between Unitarians & Trinitarians. For seventy years I have read everything that fell in my way concerning this subject and after all, you would be surprize  that you will if you did not think me insane, if I were to tell you how I would proceed if I were to begin this examination anew—but I will state begin by the folowing Questions.Quest 1. Is this stupendous & immeasurable universe governed by eternal fate?—2. Is it governed by chance? 3. Is it governed by caprice anger resentment & vengeance—4 Is it governed by intelligence wisdom and benevolence—The three first of these questions I have examined with as close attention as I am capable of & have decided them all forever in the negative. The 4th I have meditated with much more satisfaction & comfort to myself & decided unequivocally in the affirmative & from this last decision I have derived all my system of divinity & the first philosophy and have received more joy & comfort in believing it, than I could have received from believeing the affirmative or doubting about it the three first. The doctrine of the Trinity is a part of an immense system of doctrines of too enormous faith for me to digest—The imputation of Adams sin to all his posterity—their merit of eternal punishment for it—the damnable state in which we are all born—the necessity of an infinite sacrifice in the blood & death of Almighty God, as an atonement to himself for this guilt in a very few elected by hiswill his mere will to shew the glory of his power—but I must stop for the present—but I shall never cease to be your affectionate father—
				
					
				
				
			